Citation Nr: 0833507	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-02 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for superior labral tear, left shoulder, exclusive of a 
temporary total convalescent rating in effect from December 
13, 2006, to May 31, 2007.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to March 
1975 and from September 1990 to November 2004.  He also 
apparently had active duty from September 1983 to December 
1987, which has not been verified.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  In this decision the RO granted service 
connection for trapezius muscle strain (presently 
characterized as superior labral tear, left shoulder) and 
assigned a 20 percent rating, effective December 1, 2004.  
Also in this decision the RO increased the veteran's rating 
for his service-connected meniscus tear, left knee, to 10 
percent.  While the veteran initially appealed both issues, 
he perfected only the issue with respect to the rating for 
his left shoulder disability.  Thus, the issue of entitlement 
to a rating in excess of 10 percent for meniscus tear, left 
knee, is not presently in appellate status.  In rating 
decisions dated in March 2007 and June 2007, the veteran was 
assigned temporary total disability (TTD) evaluations 
regarding his left shoulder disability based on surgical or 
other treatment necessitating convalescence from December 13, 
2006, to May 31, 2007.  

The record shows that the veteran was scheduled to appear at 
a personal hearing at the RO in November 2007 pursuant to his 
January 2007 request for such a hearing.  However, he 
cancelled the hearing in November 2007. 


FINDING OF FACT

Superior labral tear, left shoulder (formerly characterized 
as trapezius muscle strain), is not productive of limitation 
of motion of the left arm to 25 degrees from side, even with 
functional loss due to pain and repetitive use. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for superior labral tear, left shoulder, have not been met 
from the date of the grant of service connection, 
notwithstanding the assignment of a temporary total 
disability rating from December 13, 2006, to May 31, 2007.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of 
service connection (for which a VCAA letter was duly sent in 
June 2005), another VCAA notice is not required.  
VAOPGCPREC 8-2003.  Moreover, in the June 2005 letter, as 
well as in a January 2006 letter, the appellant was advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  As 
the above-noted letters were sent to the appellant prior to 
the March 2006 rating decision presently on appeal, the VCAA 
notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this regard, the veteran was provided notice of the 
disability rating and effective date elements in June 2006.

While the appeal was pending, a decision of the Court further 
defined the notice requirements with regard to increased 
compensation claims.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  However, as these notice requirements do not 
apply in cases such as this, i.e., when the appeal arises 
from the original assignment of a disability evaluation 
following an award of service connection, further 
consideration in this respect is not necessary.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent medical records 
have been obtained and the veteran has been afforded VA 
examinations.  The appellant was also provided the 
opportunity to attend a Board hearing which he declined.  No 
additional pertinent evidence has been identified by the 
claimant as available and relevant to the issue on appeal.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

Service treatment records include the veteran's October 2004 
retirement physical examination report noting a history of 
chronic left shoulder pain. 

In November 2004, the veteran filed an initial claim of 
entitlement to service connection for disabilities unrelated 
to his left shoulder.  In May 2005, he amended his claim to 
include entitlement to service connection for a chronic left 
shoulder disability.

During a VA examination in March 2006, the veteran reported 
that he injured his left shoulder in service in the mid 1980s 
when the tailgate of a 5 ton truck was kicked down and hit 
the veteran in the back and left shoulder area.  He 
complained of fairly frequent bouts of pain in his left 
shoulder area since leaving service.  He remarked that around 
Thanksgiving he experienced shoulder pain while lifting 
groceries out of a shopping cart which lasted a day or two.  
He also reported the onset of pain in the trapezius area of 
the left side of his upper back while moving furniture.  He 
said he felt as though the area spasmed or tensed and that 
this lasted three days.  He said he treated the pain with 
Tylenol and that his symptoms gradually improved.  He also 
said that presently the only time his left shoulder bothered 
him is when he lies on his right side at night.  He denied 
pain with range of motion or with normal daily activities.  
He denied taking any medication for his shoulder at that 
time.  

Examination of the upper body (in March 2006) revealed that 
the musculature around the left trapezius appeared to be 
slightly more developed than the right side.  The musculature 
was also palpably firmer and somewhat tender to deep 
palpation.  Palpation of the shoulder joint showed some mild 
tenderness over the acromioclavicular joint on the left.  
There was no other tenderness to palpation.  Range of motion 
in the upper extremities was normal bilaterally with forward 
flexion of 0 to 180 degrees, lateral abduction of 0 to 180 
degrees, extension of 0 to 45 degrees, and adduction of 0 to 
45 degrees.  Internal and external rotation was 85 degrees 
each.  There was no pain associated with range of motion 
testing.  The veteran did not believe that currently he would 
have pain with repetitious range of motion testing.  Strength 
testing revealed normal strength in the biceps, triceps, 
deltoids, and rotator cuff muscles on the left without 
associated discomfort.  The left shoulder was noted to be 
negative.  The examiner assessed the veteran as having 
trapezius strain, chronic and recurrent.  He opined that when 
the veteran's discomfort was at its worst, the veteran would 
have decrease in shoulder range of motion with forward 
flexion of 0 to 90 degrees, lateral abduction of 0 to 90 
degrees, extension of 0 to 30 degrees, and adduction of 0 to 
25 degrees.  Internal rotation would be 0 to 40 degrees and 
external rotation would be 0 to 30 degrees.  

In March 2006, the veteran underwent a magnetic resonance 
imaging (MRI) of the left shoulder.  Findings of the 
supraspinatus tendon were consistent with tendonopathy or 
potentially partial tear and the anterior glenoid labrum 
appeared bulky.  It was noted that if the veteran had any 
symptomatology for labral tear, an arthrogram would be 
recommended.

On file is a March 2006 consultation record from Waseca 
Medical Center containing an impression of probable superior 
glenoid labral tear, left shoulder.  This consultation 
report, which notes that the veteran is right handed, 
reflects the veteran's complaint of pain and clicking in the 
left shoulder as well as difficulty with reaching and 
overhead activities due to his left shoulder.  Findings 
revealed that the veteran had full range of motion of the 
left shoulder in all planes.  Strength by manual muscle 
testing showed that the veteran was slightly weaker on the 
left than right side, but did not appear to have pathologic 
weakness in the left shoulder.  Impingement testing was 
negative.  The veteran had no instability.  Active 
compression testing was positive on the left shoulder.  The 
physician recommended that the veteran undergo arthroscopic 
glenoid labral repair.  

In a March 2006 rating decision, the RO granted service 
connection for trapezius muscle strain, left, and assigned a 
0 percent evaluation effective in December 2004.

In the notice of disagreement, dated in April 2006, the 
veteran stated that the "correct" diagnosis of his left 
shoulder disability was superior labral tear, left shoulder, 
and that this was totally different than the diagnosis of 
trapezius muscle strain.

A private operative record dated in December 2006 shows that 
the veteran underwent left shoulder arthroscopic SLAP repair, 
left shoulder arthroscopic acromioplasty.  The postoperative 
diagnosis was left shoulder SLAP tear type II, plus 
impingement.  It was noted that the veteran tolerated the 
procedure well.

During a VA examination in April 2007, the veteran reported 
that he was currently treating his left shoulder with 
physical therapy, activity limitation and Aleve.  He denied 
joint deformity, giving way, instability, stiffness, weakness 
or episodes of dislocation or subluxation.  He also denied 
locking episodes and effusion.  He reported pain involving 
the left shoulder and flare-ups two to three times a week 
with a severity level of 5 out of 10.  He further reported 
that his left shoulder wakes him up at night and that he has 
to reposition himself.  Active range of motion on forward 
flexion was 0 to 130 degrees with pain beginning at 100 
degrees and additional limitation of motion with repetitive 
use.  Active abduction was 0 to 90 degrees with pain at 90 
degrees and no additional limitation of motion with 
repetitive use.  Internal rotation was 0 to 90 degrees with 
pain at 90 degrees and no additional limitation of motion 
with repetitive use.  Lastly, external rotation was 0 to 90 
degrees with pain at 90 degrees and no additional limitation 
of motion with repetitive use.  There was no bone loss, 
inflammatory arthritis or joint ankylosis with respect to the 
left shoulder.  Positive findings included heat, tenderness 
and painful movement.  The examiner stated that the veteran's 
left shoulder moderately affected daily chores, prevented 
sports such as golf and recreation, and did not have an 
effect on traveling, feeding, bathing, dressing, toileting 
and grooming.  He noted that the veteran was further 
prevented from performing certain yard work and moving 
furniture.  He remarked that the veteran had been put on 
weight lifting restrictions by his rehabilitation counselor.  
The examiner opined that it was appropriate for the veteran 
to continue with his rehabilitation.  

III.  Analysis

A.  Pertinent Rating Provisions

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

The Court has found that there is a distinction between a 
claim based on the veteran's disagreement with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  The Court also indicated that in the case 
of an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As the veteran's claim for increase arises from 
his disagreement with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether the application of "staged 
ratings" as enunciated by the Court in Fenderson, would be 
appropriate.

Arthritis due to trauma and substantiated by x-ray findings 
is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis, in turn, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Id.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Limitation of arm motion is evaluated under Code 5201.  The 
minimum compensable evaluation for both the dominant (major) 
and non-dominant (minor) arm is 20 percent, which is assigned 
when arm motion is limited to the shoulder level.  Where 
motion is limited to midway between the side and shoulder 
level a 30 percent rating is warranted for the dominant arm 
and a 20 percent rating is warranted for the non-dominant 
(minor) arm.  The maximum schedular ratings of 40 percent for 
the dominant (major) arm and 30 percent for the non-dominant 
arm are assigned when arm motion is limited to 25 degrees 
from the side.

Under Diagnostic Code 5200, a 30 percent evaluation is 
warranted for scapulohumeral articulation ankylosis that is 
intermediate between favorable and unfavorable.  A 40 percent 
evaluation requires unfavorable ankylosis when abduction is 
limited to 25 degrees from the side.

Under Diagnostic Code 5202, for the minor arm a 20 percent 
rating is granted if: there is malunion, with moderate or 
marked deformity; or if there are recurrent dislocations of 
the minor arm at the scapulohumeral joint, with infrequent 
episodes and guarding of movement only at shoulder level, or 
with frequent episodes and guarding of all arm movements for 
the minor arm.  A 40 percent rating is granted for fibrous 
union of the minor arm.  A 50 percent rating is granted for 
nonunion (false flail joint) of the minor arm.  A 70 percent 
rating is granted for loss of head of (flail shoulder) for 
the minor arm.

Normal ranges of motion of the shoulder are forward elevation 
(flexion) from zero to 180 degrees, abduction from zero to 
180 degrees, and internal and external rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2007).

B.  Discussion

The veteran is presently rated as 20 percent disabled under 
Diagnostic Code 5201 for limitation of motion of the left 
upper extremity.  The medical evidence, including a March 
2006 private consultation record, notes that he is right 
handed.  Thus, in order to be entitled to a 30 percent rating 
under Code 5201 for his service-connected left (minor) arm 
disability, findings would have to show limitation of motion 
of the left shoulder to 25 degrees from the side.  Findings 
simply do not support this.  

During the March 2006 VA examination, the veteran 
demonstrated full to nearly full range of motion of the left 
shoulder with no objective evidence of pain.  These findings 
included forward flexion from 0 to 180 degrees, abduction 
from 0 to 180 degrees and internal and external rotation from 
0 to 85 degrees.  The veteran was similarly noted to have 
full active range of motion of the left shoulder in all 
planes during a private consultation at Waseca Medical Center 
in March 2006.  

With respect to additional disability due to functional loss 
such as pain, the March 2006 VA examiner estimated that when 
discomfort was at its worse, the veteran experienced 
additional limitation of motion as follows:  forward flexion 
of 0 to 90 degrees, lateral abduction of 0 to 90 degrees, 
extension of 0 to 30 degrees, and adduction of 0 to 25 
degrees.  Internal rotation would be 0 to 40 degrees and 
external rotation would be 0 to 30 degrees.  Thus, the 
findings of forward flexion from 0 to 90 degrees and lateral 
abduction from 0 to 90 degrees are consistent with the 20 
percent criteria under Code 5201 for limitation at shoulder 
level.  As these findings clearly contemplate additional 
limitation of motion due to functional loss, a higher than 20 
percent rating under Code 5201 is simply not warranted.  

While findings from the subsequent VA examination in April 
2007 show increased limitation of motion based on active 
range of motion, in addition to objective evidence of pain on 
motion, such findings still do not approximate a higher than 
20 percent rating under Diagnostic Code 5201.  More 
specifically, the veteran's demonstrated abduction from 0 to 
90 degrees in April 2007 represents a worsening from his 
demonstrated abduction from 0 to 180 degrees in March 2006.  
However, even after considering a higher rating based on 
functional loss due to pain, the veteran is still not 
entitled to a higher than 20 percent rating under Diagnostic 
Code 5201.  That is, the veteran's actual range of motion on 
abduction to shoulder level, together with functional loss 
due to pain and repetitive use, best approximate limitation 
of motion of the left minor arm midway between side and 
shoulder level.  Put another way, the evidence does not show 
additional functional loss due to pain or other factors that 
would further limit motion so as to result in limitation of 
motion to 25 degrees from side.  38 C.F.R. §§ 4.40, 4.45, 
4.59; Deluca, supra.  This is especially so when considering 
the slight limitation of motion on forward flexion from 0 to 
130 degrees, and normal internal and external rotation from 0 
to 90 degrees.

The veteran's noted moderate restrictions on daily chores, 
limitations regarding certain yard work and with moving 
furniture, as well as weight lifting restrictions, are 
likewise not consistent with the criteria for a 30 percent 
rating requiring limitation of the left arm to 25 degrees 
from side.    

The Board has considered other diagnostic codes pertaining to 
the shoulder and arm.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  However, as the evidence of record 
does not demonstrate ankylosis of the scapulohumeral 
articulation or other impairment of the humerus, Diagnostic 
Codes 5200 and 5202 are not for application.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5202 (2007).

For the foregoing reasons, the Board finds that the evidence 
does not warrant a rating in excess of 20 percent for the 
veteran's superior labral tear, left shoulder, from the date 
of the grant of service connection, notwithstanding the 
period of a temporary total evaluation, from December 13, 
2006, to May 31, 2007.  As the preponderance of the evidence 
is against this claim, the benefit-of-the-doubt rule is not 
for application.  38 U.S.C.A. § 5107 (West 2002).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In regard to the general occupational effect of 
the veteran's left shoulder disability, the April 2007 
examiner simply stated that the veteran was retired and not 
employed.  Given that there is no showing that this 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), warranted frequent periods of hospitalization, 
or has otherwise rendered impractical the application of the 
regular schedular standards, the Board is not required to 
refer the claim for accomplishment of the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Exclusive of a temporary total convalescent rating in effect 
from December 31, 2006, to May 31, 2007, entitlement to an 
initial evaluation in excess of 20 percent for superior 
labral tear, left shoulder, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


